Citation Nr: 0904432	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  03-29 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for right 
lower extremity neurological impairment.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine prior to 
January 17, 2006, and higher than 40 percent from January 17, 
2006, to the present.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to June 1969 
and from April 1971 to August 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision rendered by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In September 2004, the veteran and his wife testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims folders.

When the case was most recently before the Board in March 
2008, the Board remanded these issues for additional 
evidentiary development.  While the case was in remand 
status, the Appeals Management Center (AMC) granted a 
separate 20 percent rating for neurological impairment in the 
veteran's left lower extremity.  The veteran appears to be 
satisfied with that rating at this time.  The case has been 
returned to the Board for further appellate action on the 
issues appearing on the title page.  


FINDINGS OF FACT

1.  At no time during the period at issue has the right lower 
extremity neurological impairment more nearly approximated 
severe incomplete paralysis of the sciatic nerve than 
moderately severe incomplete paralysis of the nerve.  

2.  Prior to January 17, 2006, there was no ankylosis of the 
thoracolumbar spine or lumbar spine, forward flexion of the 
thoracolumbar spine exceeded 30 degrees, there was no severe 
lumbosacral strain and limitation of motion was not more than 
moderate; the disability was not productive of incapacitating 
episodes having a total duration of four weeks during a 12 
month period.

3.  At no time during the rating period has there been 
unfavorable ankylosis of the entire thoracolumbar spine.

4.  The veteran's low back disability has not been productive 
of incapacitating episodes having a total duration of six 
weeks during any 12 month period.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
right lower extremity neurological impairment have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8520 (2008).

2.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine prior to 
January 17, 2006, and higher than 40 percent from January 17, 
2006, to the present have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 
5293, 5295 ( 2002 & 2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his low back and 
right lower extremity disabilities.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  


The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the veteran was provided fully-
compliant VCAA notice by letter mailed in May 2008.  Although 
full notice was not provided until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the receipt of all 
pertinent evidence, the AMC readjudicated the veteran's 
claims in June 2008.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board further notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA, Social Security and private medical records 
have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate either claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The veteran filed his claim in May 2002.  During the pendency 
of this claim, the criteria for evaluating disabilities of 
the spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured. A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion. With muscle spasm on extreme forward bending, 
and loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent evaluation is warranted.  A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic 
and neurological manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present 
constantly, or nearly so.  
Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, degenerative 
arthritis of the spine is to be evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2008).  Intervertebral disc syndrome will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  An evaluation of 10 
percent is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or if there is a vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2008) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to either of these 
disabilities.

Service connection for low back pain was awarded in a 
December 1988 rating decision and a noncompensable rating was 
assigned for that disability.  The veteran underwent surgery 
for herniated L5-S1 disc in January 2000 and had right foot 
drop thereafter.  He filed a claim for an increase in 
compensation on May 28, 2002.  In the October 2002 rating 
decision on appeal, the RO assigned a 10 percent rating for 
the low back disability and granted a separate 10 percent 
rating for neurological impairment in the right lower 
extremity resulting from the low back disability, both 
effective from May 28, 2002.  During the pendency of the 
appeal, the rating for the right lower extremity neurological 
impairment was increased to 40 percent from May 28, 2002, and 
the rating for the low back impairment was increased to 20 
percent from May 28, 2002, and to 40 percent from January 17, 
2006.  As noted above, the veteran has also been granted a 
separate 20 percent rating for neurological impairment in the 
left lower extremity, but that impairment is not at issue in 
this appeal.

The service treatment records and the post-service medical 
evidence consistently show that the veteran's low back 
disability has been manifested by limitation of motion 
without ankylosis.  All examinations have shown that he 
retains some useful motion of the thoracolumbar spine.  In 
addition, there is no contention or evidence showing that the 
veteran has experienced any incapacitating episodes of 
intervertebral disc syndrome requiring bed rest prescribed by 
a physician.  

The Board notes a Social Security Administration decision 
reflecting a finding of disability due to arthritis at 
multiple sites and hypertension which began in March 2001.  

Right Lower Extremity Neurological Impairment

With respect to neurological impairment in the right lower 
extremity, the record reflects that during a July 2002 VA 
examination the veteran reported right leg weakness since 
1999 and foot drop following the 2000 surgery.  He had worn 
braces on both feet since the surgery.  His wife brought him 
in with the aid of a wheelchair obtained in the hospital that 
day.  There were signs and symptoms associated with right 
foot drop, including weakness and no dorsiflexion of the 
right foot, but it was specifically observed that there was 
no muscle atrophy of either leg.  The diagnosis was right 
foot radiculopathy.  VA examination in September 2003 
revealed total right foot drop.  The veteran came to the 
examination in a wheelchair but reported ambulating about the 
home with the help of the foot braces and lofstrand crutches.  
He reported decreased feeling in the right lower extremity 
and noted that this diminished his ability to perform 
physical activity.  He did report that he remained 
independent in his activities of daily living.  

VA examination in January 2006 revealed that the veteran 
entered the examination room at a slow gait using a standard 
walker.  He wore two short leg braces.  He had no dorsi 
flexibility of the right foot.  Deep tendon reflexes were 
poor in both knees, basically 1+.  Ankle jerks were absent on 
the right and weak on the left.  He had normal quad strength 
but only trace muscle movement in the right ankle.  There was 
fair strength in the lower legs bilaterally.  He had been on 
no bed rest or incapacitation either self-imposed or doctor 
ordered in the last 12 months.  It was noted that the right 
foot drop obviously precluded any ambulation-type activity on 
the job or prolonged standing.  The diagnosis was chronic 
right foot drop.  An additional VA examination note dated in 
February 2006 reflects a finding of no calf or quadriceps 
muscle atrophy.

The Board notes that there is no evidence to warrant a 60 
percent rating for the right lower extremity.  None of the 
examination reports or treatment records support a finding of 
severe incomplete paralysis with marked muscle atrophy.  
Rather, relevant findings show foot drop without muscular 
atrophy.  The evidence does not confirm that the veteran has 
sufficient neurological impairment in his right lower 
extremity to warrant an increased rating.  It does show that 
he has total right foot drop characterized by pain and lack 
of dorsiflexion.  He nonetheless retains some use of the 
right lower extremity and can by his own admission perform 
his activities of daily living with assistance.  This 
disability can be characterized as moderately severe in 
degree, as opposed to severe.  There remains an absence of 
muscular atrophy of the lower extremity, a criteria for the 
higher rating.  Accordingly, a rating in excess of 40 percent 
is not warranted.

Low Back

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date, and the old criteria as appropriate.

A VA examination report dated in July 2002 reflects that the 
veteran graded his back pain as a 7 out of 10 on most days, 
that it was precipitated by cold damp weather and standing 
and walking, and that it was relieved by low back exercise 
and position change.  He performed no sports but still 
performed household chores and did some of the driving.  On 
range of motion testing, forward flexion was to 75 degrees, 
extension to 25 degrees, lateral flexion was 35 degrees and 
rotation was 25 degrees bilaterally.  Pain was worse with 
forward flexion and extension than sideways movement.  No 
spasm was noted during examination.  X-rays showed posterior 
effusion L5-S1 and first degree spondylolisthesis L5-S1.  

A report of a VA examination conducted in September 2003 
(September 18, 2003) reflects lumbar spine degenerative disc 
disease characterized by limited range of motion and pain.  
The veteran reported the pain was still 7 out of 10, 
aggravated by damp and cold weather as well as walking over 
50 steps.  He was still doing exercises to alleviate pain, as 
well as taking medication.  He came to the examination in a 
wheelchair.  He was not doing chores any longer, he reported.  
On range of motion testing, forward flexion was to 65 
degrees, extension was to 15 degrees, bilateral lateral 
flexion was to 25 degrees and rotation was to 25 degrees 
bilaterally.  Again, forward flexion was the most painful 
motion with extension also uncomfortable.  

Under the schedular criteria in effect prior to September 23, 
2003, the functional impairment of the low back shown above 
more nearly approximates the criteria for a 20 percent 
disability rating for moderate limitation of motion under 
Diagnostic Code 5292.  There is no evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion which would allow for a 40 
percent rating under Diagnostic Code 5295.  However, the 
Board must consider other factors such as lack of endurance, 
functional loss due to pain, pain on use and during flare-
ups, weakened movement, excess fatigability, and 
incoordination.  In this regard, the Board finds that the 
veteran retained sufficient ability to perform daily 
activities, and that there was no appreciable functional loss 
during flare-ups that would warrant an increased rating in 
excess of 20 percent.  

A report of a VA examination performed on January 17, 2006, 
reveals that the veteran complained of sharp constant low 
back pains with a severity of 7 out of 10.  He was taking 
Oxycodone and using a TENS unit.  Aggravating factors 
remained the same, relief was with the TENS unit and 
medication.  It was noted that X-rays in 2002 showed L5-S1 
fusion, first degree spondylolisthesis L5-S1, L5-S1 disc 
space narrowing and small spurring across the L3-4 level and 
normal facet joints.  On examination he demonstrated slow 
gait using bilateral foot braces and a standard walker.  On 
range of motion testing, forward flexion was to 30 degrees, 
extension was to 5 degrees, lateral flexion was to 25 degrees 
right and 20 degrees left and rotation was to 25 degrees 
bilaterally.  Again, forward flexion was the most painful 
motion.  He remained independent in activities of daily 
living but could not do yard work or daily chores as a 
consequence of back pain, which was considered to have a 
major functional impact on his daily living.  The VA 
examiner's additional note dated in February 2006 reflects 
that no back spasm was detected on examination.  The examiner 
opined that the low back disability made him incapable of 
performing a physically demanding job.  

Under the new and former criteria, the Board has concluded 
that the functional impairment of the veteran's low back 
disability does not warrant more than a 40 percent rating on 
or after January 17, 2006.  In this regard, the Board notes 
that the VA examination on that date shows that the veteran 
retained useful motion of his low back.  None of the evidence 
shows ankylosis of the lumbar spine or the thoracolumbar 
spine.  The Board notes that the criteria for a 40 percent 
rating are not met or more nearly approximated under any 
criteria for the time period prior to January 17, 2006.  Both 
the range of motion and lack of objective findings of 
increased severity warrant a rating not in excess of 20 
percent as reflected in treatment records that fail to show 
sufficient limited range of motion or other relevant 
restrictions.  

As noted, there is no evidence of any incapacitating episode 
of back symptoms requiring bed rest prescribed by a 
physician.  Thus, in the absence of findings supporting 
increased ratings prior to or as of January 17, 2006, the 
claim for increased ratings is denied.  

Additional Considerations

Although the Board has considered the veteran's contentions 
regarding the extent of his low back and right lower 
extremity problems, for the reasons stated above, the Board 
finds that increased ratings are not in order.

Consideration has been given to assigning staged ratings for 
the right lower extremity, and additional staged ratings for 
the low back; however, at no time during the period in 
question have the disabilities warranted ratings higher than 
those assigned.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Here, the record reflects that the veteran has not required 
frequent hospitalizations for his disabilities and that the 
manifestations of these disabilities are consistent with 
those contemplated by the schedular criteria.  The Board also 
notes that the veteran is currently receiving a total rating 
based upon individual unemployability due to service-
connected disabilities.  The Board concludes that referral of 
this case for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 40 percent for right 
lower extremity neurological impairment is denied.

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine prior to 
January 17, 2006, and higher than 40 percent from January 17, 
2006, to the present, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


